Filed 10/18/22 In re J.T. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re J.T., a Person Coming                                    2d Juv. No. B314411
Under the Juvenile Court Law.                                (Super. Ct. No. YJ39216)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

J.T.,

     Defendant and Appellant.


       J.T. appeals from the judgment entered after the juvenile
court sustained a petition filed pursuant to Welfare and
Institutions Code section 602. The court found true an allegation
that he had committed murder. It determined the murder to be
of the first degree, i.e., willful, deliberate, and premeditated.
(Pen. Code, §§ 187, subd. (a), 189, subd. (a).) The court
committed appellant to the Division of Juvenile Justice. It fixed
his maximum period of confinement at 25 years to life.
       Appellant contends that the evidence is insufficient to show
that he shot the victim. We affirm.
                                 Facts
       The murder and subsequent events were recorded by video
surveillance cameras. At 3:59 p.m., Derald Loadholt parked his
Mercedes on Western Avenue in the City of Los Angeles. A BMW
had been following the Mercedes. The BMW stopped next to the
driver’s side of the parked Mercedes. The BMW’s front passenger
was “wearing a red top” or a “red hoodie.”
       The front passenger window of the BMW was partially
open. Video footage showed “a hand extending out the [front
passenger] window” of the BMW and “glass [in the Mercedes]
shattering and breaking.” The BMW drove away.
       Five bullets had struck the driver’s side of the Mercedes.
Loadholt died from a gunshot wound to the head. Three 9-
millimeter casings were found at the crime scene.
       The BMW drove to 6411 8th Avenue and arrived there at
4:04 p.m., five minutes after the shooting. The distance between
the crime scene and this address is about two miles. An officer
who had “driven from the crime scene to that address” estimated
that it would take approximately six minutes to make the drive
in “normal . . . daytime traffic.”
       When the BMW arrived at the location, Alon Hunt got out
of the rear passenger seat and walked to a security gate. The
gate led to an apartment complex were Hunt lived. Hunt opened
the gate, and the BMW drove into the driveway. Hunt was
wearing a gray sweatsuit.




                                 2
       The BMW came to a stop. The driver and front passenger
got out of the vehicle. The driver, Deshon Womack, was wearing
“a dark shirt [with] a white Nike logo.” The front passenger,
appellant, was wearing “a red hoodie.”
       Appellant concedes that he “was the front passenger when
it [the BMW] arrived at Hunt’s apartment shortly after the
shooting . . . .” Appellant further concedes, “Shortly after the
shooting, he was seen in front of the apartment complex . . .
wearing a red hoodie and leaving the car that was used in the
driveby shooting.”
       All three occupants of the BMW were members of a
criminal street gang – the Rollin’ 90 Neighborhood Crips. A gang
expert testified that gang members “want to be respected . . .
within the [gang] culture. The best way to gain that sort of
respect is committing acts of violence.” The shooting occurred in
the territory of a rival gang – the Eight-Tray Gangster Crips.
According to the expert, “the Eight-Tray Gangster Crips . . . are
enemies of the Rollin’ 90s.” “Every criminal street gang . . . [has]
mortal enemies they will frequently fight with, and on occasion,
shoot and kill.”
       Approximately six to seven weeks before the shooting,
appellant agreed to purchase a 9-millimeter Ruger
semiautomatic handgun. Appellant apparently completed the
purchase because an officer “found a photo of him with what
appears to be that same handgun.” The photo was dated two
days after appellant had agreed to purchase the firearm.
       Substantial Evidence Supports the Murder Conviction
       “The same standard governs review of the sufficiency of
evidence in adult criminal cases and juvenile cases . . . .” (In re
Matthew A. (2008) 165 Cal.App.4th 537, 540.) “The court must




                                 3
‘review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial
evidence—that is, evidence which is reasonable, credible, and of
solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’” (People v. Ceja
(1993) 4 Cal.4th 1134, 1138.)
       Appellant contends: “The central weakness in the case
against [him] is that the evidence presented by the prosecution
fails to place [him] in the vehicle from which the fatal shots were
fired at the time of the shooting.” “The prosecution proved that
the front passenger in Womack’s vehicle shot Loadholt but failed
to establish that appellant was that passenger.”
       We disagree. Substantial evidence supports a finding that
appellant was inside the BMW at the time of the shooting and
that he was the shooter. The shooter was in the front passenger
seat and was “wearing a red top” or a “red hoodie.” Minutes after
the shooting, appellant got out of the front passenger seat when
the BMW arrived at Hunt’s residence. Appellant was the only
occupant of the vehicle wearing a red hoodie. He acknowledges:
“The video was consistent with driving directly from the crime
scene to Hunt’s residence.”
       Appellant had a motive to commit the shooting. The motive
was to gain the respect of fellow gang members. A gang expert
testified that the best way for a gang member to gain respect
within the gang is to commit acts of violence. Appellant
concedes, “The prosecution . . . introduced gang evidence to show
that he had a motive, of sorts, to kill [Loadholt], i.e., to elevate
the reputation of the gang and his own reputation.”
       Moreover, the shooting occurred in an enemy gang’s
territory. It is reasonable to infer that appellant committed the




                                 4
shooting because he believed Loadholt was a member of or
associated with the rival gang. After the occupants had exited
the BMW at Hunt’s residence, video footage showed appellant
“appear to shake hands with Mr. Hunt.” This could be
interpreted as a congratulatory handshake. An officer who had
viewed the video testified: “[Appellant] at one point does a dance;
appears to be doing some sort of a dance. Celebratory dance, I’d
categorize it, describe it. And they appear to be laughing,
smiling.” Appellant asserts, “[T]here is video footage of the whole
group coming out of Hunt’s apartment [after the shooting]. It is
at that point that appellant executes a little dance.”
      Finally, it is reasonable to infer that, about six to seven
weeks before the shooting, appellant purchased the 9-millimeter
firearm used in the shooting. We know that a 9-millimeter
firearm was used because officers recovered three 9-millimeter
casings at the crime scene. Before the shooting, appellant was
photographed with a 9-millimeter handgun in his possession.
Appellant acknowledges, “Evidence indicated that [he] owned a
9mm handgun . . . .”
      Appellant notes that, after the BMW had arrived at Hunt’s
residence, video footage showed “there was another person
walking toward Hunt’s door in a red hoodie.” An officer testified:
“There’s another individual. . . . There’s an individual wearing a
red hoodie and he’s walking towards the front door of Mr. Hunt’s
apartment.” The other person “wearing a red hoodie” had not
exited the BMW after the shooting. Appellant was the only
occupant of the BMW wearing a red hoodie when it arrived at
Hunt’s residence, and he exited the front passenger side where
the shooter had been seated. Thus, the presence of another




                                 5
person wearing a red hoodie at Hunt’s residence does not weaken
the prosecution’s case.
      Appellant claims there is “strong evidence that it was
physically impossible for appellant to have been in Womack’s
vehicle at the time of the shooting” because his cell phone was not
in Womack’s vehicle at that time. Appellant’s cell phone was in
the area of Jesse Owens Park (the Park) on South Western
Avenue until approximately 4:04 p.m. The distance between the
Park and the crime scene is approximately 1.8 miles. The cell
phone traveled through the area of the crime scene between 4:09
and 4:12 p.m. The shooting occurred at 3:59 p.m. The cell phone
traveled to the area of Hunt’s residence on 8th Avenue at
approximately 4:15 p.m. and remained there until at least 4:59
p.m.
      There is no “physical impossibility” here. At the time of the
shooting, another person must have possessed appellant’s cell
phone. If appellant had possessed it, his cell phone records would
have shown that it had reached Hunt’s residence at 4:04 p.m.
when appellant arrived there. Instead, the cell phone records
showed it had reached Hunt’s residence at approximately 4:15
p.m.
      It is reasonable to infer that, at the time of the shooting,
J.L. possessed appellant’s cell phone. Appellant and J.L. were
members of the same criminal street gang. At 3:58 p.m., one
minute before the shooting, appellant’s cell phone took photos of
J.L. at the Park. An officer testified that, after the BMW had
arrived at Hunt’s residence, video footage showed “[J.L.] hand[]
[appellant] a small rectangular object” that “[a]ppeared to [be]
consistent with a cell phone.”




                                 6
                          Disposition
     The judgment is affirmed.
     NOT TO BE PUBLISHED.



                                        YEGAN, J.

We concur:



             GILBERT, P. J.



             BALTODANO, J.




                               7
                    Sabina A. Helton, Judge

             Superior Court County of Los Angeles

                ______________________________


      Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, Stefanie Yee, Deputy Attorney General, for
Plaintiff and Respondent.